                                                                                              FILED
                                                                                      2019 Jul-30 AM 11:42
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                 THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

 TREVOR LEE BUTTERS,                         )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )   Civil Action Number
                                             )   6:18-cv-00472-AKK
 NANCY BERRYHILL,
 Commissioner, Social Security               )
 Administration,                             )
                                             )
        Defendant.                           )

                            MEMORANDUM OPINION

       Trevor Butters brings this action pursuant to Section 405(g) of the Social

Security Act (“the Act”), 42 U.S.C. § 405(g), seeking review of the Administrative

Law Judge’s denial of disability insurance benefits, which has become the final

decision of the Commissioner of the Social Security Administration (“SSA”). For

the reasons explained below, the court finds that the ALJ’s decision is not supported

by substantial evidence and is due to be reversed and remanded.

       I.     Procedural History

       Butters, who served in the Marine Corps and National Guard, worked

previously as a military policeman, sales representative, route sales driver, and car

rental manager. R. 191-198. He stopped working in 2014 due to his alleged

disability. Id. Butters filed his application for disability benefits thereafter asserting

a disability onset date beginning on April 1, 2016 due to post-traumatic stress

                                            1
disorder (“PTSD”), back injury, depression, and sleep apnea. R. 66, 176. After the

SSA denied his application, Butters requested a formal hearing before an ALJ. R.

78, 87, 103. Ultimately, the ALJ entered a decision against Butters. R. 15-25. The

Appeals Council affirmed, rendering the ALJ’s decision the final decision of the

Commissioner. R. 1-3. Having exhausted his administrative remedies, Butters filed

this action pursuant to 42 U.S.C. § 405(g). Doc. 11.

      II.    Standard of Review

      Federal district courts review the SSA’s findings of fact under the “substantial

evidence” standard of review. 42 U.S.C. §§ 405(g), 1383(c); Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990). The district court may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner;

instead, it must review the final decision as a whole and determine if the decision is

“reasonable and supported by substantial evidence.” See Martin, 894 F.2d at 1529

(citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)). Substantial

evidence falls somewhere between a scintilla and a preponderance of evidence; “[i]t

is such relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Id. (internal citations omitted). If supported by substantial evidence,




                                          2
the court must affirm the Commissioner’s factual findings, even if the evidence

preponderates against the Commissioner. Id.

      In reviewing findings of fact, credibility determinations are the province of

the ALJ. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). However, “[t]he

testimony of a treating physician must ordinarily be given substantial or considerable

weight unless good cause is shown to the contrary,” and the failure of the Secretary

“to specify what weight is given to a treating physician’s opinion and any reason for

giving it no weight” constitutes reversible error. MacGregor v. Bowen, 786 F.2d

1050, 1053 (11th Cir. 1986). Courts have found good cause to discount a treating

physician’s report when it is “not accompanied by objective medical evidence, . . .

wholly conclusory,” or “inconsistent with [the physician’s] own medical records.”

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); Edwards v. Sullivan, 937

F.2d 580, 583 (11th Cir. 1991). In contrast to the opinion of a treating physician,

“the opinion of a non-examining physician is entitled to little weight if it is contrary

to the opinion of the claimant’s treating physician.” Broughton v. Heckler, 776 F.2d

960, 962 (11th Cir. 1985).

      In contrast to factual findings, the court reviews the SSA’s conclusions of law

de novo, see Bridges v. Bowen, 815 F.2d 622, 624 (11th Cir. 1987), and “[f]ailure to

apply the correct legal standards is grounds not for remand but, for reversal.” Lamb

v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988). No presumption attaches to either the


                                           3
ALJ’s choice of legal standard or to the ALJ’s application of the correct legal

standard to the facts. Id. And, reviewing courts have the power “to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing

the decision of the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g) (emphasis added).

      III.   Statutory and Regulatory Framework

      An individual applying for DIB bears the burden of proving that she is

disabled. Moore, 405 F.3d at 1211. To qualify, a claimant must show “the inability

to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. §§ 423(d)(1)(A) and 416(i)(I)(A). A physical or mental

impairment is “an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrated by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

      Determination of disability under the Act requires a five step analysis. 20

C.F.R. § 404.1520. Specifically, the Commissioner must determine, in sequence:

      (1)    whether the claimant is doing substantial gainful activity;
      (2)    whether the claimant has a severe impairment;
      (3)    whether the impairment meets or is medically equivalent to one
             listed by the Secretary;
      (4)    whether the claimant is unable to perform his or her past work;
             and

                                         4
      (5)    whether the claimant is unable to perform any work in the
             national economy, based on his residual functional capacity.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative answer

to any of the above questions leads either to the next question, or, on steps three and

five, to a finding of disability. A negative answer to any question, other than step

three, leads to a determination of ‘not disabled.’” Id. at 1030 (citing 20 C.F.R. §

416.920(a)-(f)). “Once a finding is made that a claimant cannot return to prior work,

the burden shifts to the Secretary to show other work the claimant can do.” Foote v.

Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citation omitted).

      IV.    The ALJ’s Decision

      The ALJ applied the five-step analysis for DIB claims, see McDaniel, 800

F.2d at 1030, and found that Butters satisfied step one because Butters was not

engaged in substantial gainful activity since his alleged onset date. R. 17. At step

two, the ALJ found that Butters has “severe impairments” caused by a history of a

traumatic brain injury (“TBI”), degenerative disc disease of the lumbar spine,

obstructive sleep apnea, and PTSD. Id. (citing 20 C.F.R. § 404.1520(c)). At step

three, the ALJ concluded that Butters does not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404 Subpt. P, App. 1, § 12.15 for trauma- and stressor-

related disorders. R. 18-19. Next, the ALJ determined Butters’ residual functional

capacity (“RFC”) and found that Butters can “perform medium work” with

                                          5
limitations on lifting fifty pounds, standing, and working near hazardous machinery

and unprotected heights. R. 19-25. Based on the RFC, and relying on the testimony

of a vocational expert (“VE”), at step four, the ALJ found that Butters could not

return to his past relevant work. R. 25. The ALJ then proceeded to step five, where

based on Butters’ RFC, age, prior work experience, and the VE’s testimony, the ALJ

concluded that Butters is capable of performing “jobs that exist in significant

numbers in the national economy,” including work as an assembler, checker, or

inspector. R. 25-26, 61-63. Therefore, the ALJ concluded that Butters was not

disabled. R. 26.

      V.    Analysis

      Butters raises multiple contentions on appeal. Allegedly, the ALJ failed to (1)

properly apply the step-five analysis as it relates to Butters’ purported ability to

perform any work in the national economy; (2) evaluate Butters’ chronic headaches;

(3) make an individualized evaluation of the Veterans Administration (“VA”)

disability rating; (4) assign weight to the medical opinion of Dr. Zahid Husain; and

(5) properly weigh the opinions of treating physicians Dr. Roger Singleton and Dr.

Sharon Waltz.      Doc. 11 at 8-18. For the reasons discussed below, as to the issues

related to the VA rating and the weight assigned to the medical opinions, the ALJ’s

decision is due to be reversed and remanded.




                                           6
      A. Whether the ALJ Properly Evaluated Butters’ Ability to Perform
         Other Work

      After a claimant demonstrates an inability to perform her previous relevant

work, Mathews v. Eldridge, 424 U.S. 319, 335–36 (1976), “the burden shifts to the

Secretary to show the existence of other types of substantial gainful employment that

the claimant can perform,” Allen v. Bowen, 816 F.2d 600, 601 (11th Cir. 1987)

(citing Western v. Harris, 633 F.2d 1204, 1206 (5th Cir. 1981)). “Ordinarily, the

preferred method of demonstrating that the claimant can perform specific jobs is

through the testimony of a vocational expert.” Cowart v. Schweiker, 662 F.2d 731,

736 (11th Cir. 1981). “[T]he ALJ must articulate specific jobs that the claimant is

able to perform, and this finding must be supported by substantial evidence, not mere

intuition or conjecture by the administrative law judge.” Id. (internal citation and

quotation omitted).    “In order for a vocational expert’s testimony to constitute

substantial evidence, the ALJ must pose a hypothetical question which comprises all

of the claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002). However, “the hypothetical need only include ‘the claimant’s impairments’

and not each and every symptom of the claimant” that are “either not supported by

[the claimant’s] medical records or [are] alleviated by medication.” Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007).

      Butters argues that the ALJ’s erred in relying on hypotheticals posed to the

VE without addressing alleged inconsistencies in the VE’s testimony. Doc. 11 at

                                         7
13-15.     During the hearing, the ALJ first asked the VE whether a person who

“need[s] work that . . . requires only occasional cooperation or interactions with

coworkers, supervision, and general public” and “infrequent” changes that are

introduced “occasionally” and “gradually” could find work in the national economy.

R. 60-61 (emphasis added). The VE responded that although a person would be

unable to return to semi-skilled and/or skilled work, the first hypothetical person

would be able to perform work “in the medium classification” involving “bench

work type jobs” such as an assembler, checker, or inspector. R. 61. The ALJ

subsequently asked the VE whether jobs exist for a claimant who “could only

frequently respond appropriately to supervision” or a claimant whose ability to

“respond appropriately to changes in the workplace was reduced to frequently.” 1 R.

62 (emphasis added). Butters contends that based on the ALJ’s line of questioning,

the ALJ erroneously relied on conflicting testimony that someone who can

occasionally respond to changes or interactions in the workplace is able to work

whereas a person who can frequently do that is unable to work. Doc. 11 at 9.

       Although Butters is correct that the ALJ erred by misconstruing the term

“frequently” as occurring less often than “occasionally,” the error is harmless. To




1
  Social Security Ruling (“SSR”) 83-10 defines “occasionally” to mean “from very little up to one-
third of the time,” and “would generally total no more than about 2 hours of an 8–hour workday.”
SSR 83-10, 1983 WL 31251, at *5 (January 1, 1983). SSR 83-10 also notes that “frequently” is
defined as “occurring from one-third to two-thirds of the time.” Id.

                                                8
begin, when the ALJ misused the word “frequently,” the VE’s answer reveals that

the VE assumed the hypothetical was about a person who could only less than

occasionally interact with others or adapt to changes. R. 62 (VE testifying that “I

think that given the converse of one-third of the time unable to respond to changes

would eliminate all competitive work”). Thus, by referencing the opposite of one-

third (i.e. occasional), see SSR 83-10, the VE answered that an inability to respond

to any change or interact with others “would eliminate all competitive work.” R. 62.

Moreover, in light of the ALJ’s RFC finding that Butters “can perform work with

occasional cooperation or interaction with co-workers, the general public, and

supervisors,” any error in a few hypotheticals posed to the VE is harmless 2 because

the ALJ made her determination at step-five, as Butters concedes, based on medical

evidence in the record. See doc. 11 at 13 (Butters notes that the “ALJ’s first

hypothetical question . . . approximates her RFC finding” of Butters). Therefore,

because the ALJ cannot rely on questions that are “either not supported by [the

claimant’s] medical records or [are] alleviated by medication,” and it is evident the




2
  See, e.g., Ware v. Schweiker, 651 F.2d 408, 412 (5th Cir. 1981) (finding that a “remand for
express findings would be a wasteful corrective exercise” without other findings to alter the ALJ’s
decision supported by the entire record); Jones v. Comm'r of Soc. Sec., 492 F. App’x 70, 73 (11th
Cir. 2012) (noting that ALJ’s failure to include a limitation in “the hypothetical posed to the VE
is harmless” because the functional requirements of the jobs identified by the VE did not appear
to involve the excluded limitation).

                                                9
ALJ relied on the medical record,3 the ALJ’s error in misusing “frequently” does not

constitute reversible error.4

       B. Whether the ALJ Failed to Evaluate Butters’ Chronic Headaches

       Butters next contends that the ALJ failed to evaluate and consider Butters’

diagnosis of chronic headaches and its effects, either singly or in combination with

other impairments. Doc. 11 at 15-17. The record, which shows that the ALJ

considered all of Butters’ impairments (whether severe or not) and determined that

Butters’ physical impairments and mental impairments, “considered singly and in

combination, do not meet or medically equal” the listing criteria, belies this

contention. R. 19, 24. As the Circuit noted, an ALJ’s finding that claimant did not

have “an impairment or combination of impairments listed in, or medically equal to

one [in the listings]” is sufficient to show that the ALJ considered the impairments

in combination. See Jones v. Dep’t. of Health & Human Servs., 941 F.2d 1529, 1533

(11th Cir. 1991). Moreover, “[n]othing requires that the ALJ must identify, at step


3
  See, e.g., R. 20-21, 326, 365, 475, 579 (Butters’ self-report that he attends church and would like
to make friends; testimony that he would like to start a cow farm with his wife; medical notes
indicating that his mood appeared euthymic and affect was pleasant and that he was alert, oriented,
and recent and remote memory were intact; statement that he hoped to find work after he settled
in from moving; and global assessment functioning (GAF) score of 62 indicative of only mild
symptoms.)
4
  See, e.g., Neville v. Astrue, No. 1:10CV500-SRW, 2011 WL 2893642, at *3 (M.D. Ala. July 19,
2011) (“[T]he VE’s testimony that an individual limited as described can perform other jobs
existing in significant numbers in the national economy provides substantial evidentiary support
for the ALJ’s conclusion that plaintiff’s pain-related concentration deficiency does not render him
disabled.”)


                                                 10
two, all of the impairments that should be considered severe.” Heatly v. Comm’r of

Soc. Sec., 385 Fed. Appx. 823, 825 (11th Cir. 2010) (citing Bowen v. Heckler, 748

F.2d 629, 635 (11th Cir. 1984)). Also, Butters did not list “headaches” as a basis of

his disability and claimed only that he took “medications” for backpain and

headaches. 5     R. 178.     Furthermore, contrary to Butters’ contentions, the ALJ

expressly stated that Butters’ TBI constituted a severe impairment, R. 17, and

Butters conceded that “his headaches may be related to his chemical exposure in the

Gulf War” or “multiple blast exposures.”6 Doc. 11 at 16 (citing R. 280-281, 430-

431).

        Finally, the record does not support a finding that Butters’ headaches

constitute a severe impairment, i.e. one “significantly limits [Butters’] physical or

mental ability to do basic work activities.’” Barnhart v. Thomas, 540 U.S. 20, 24

(2003) (quoting 20 C.F.R. § 404.1520(c)). Although the record shows several

medical progress notes concerning complaints of headaches, no doctor opined that

Butters’ headaches alone are so severe that they prevent him from working in any

job. In fact, the medical entries indicate only that Butters complained of headaches




5
 Butters listed only “PTSD, back injury, depression, and sleep apnea” as the “physical or mental
conditions . . . that limit [his] ability to work.” R. 176.
6
 Butters also testified in the hearing that the headaches resulted from injuries sustained during a
vehicle explosion in Iraq in 2014. R. 41 (ALJ: So, how does [the vehicle explosion in Iraq] affect
you? Butters: I have migraines, headaches daily, more and more headaches.”).

                                                11
related to his TBI from deployment and that he received regular prescriptions of

Naproxen in 2016 and 2017, with one adjustment in medications. 7

       Although the record shows Butters complained about headaches, “the mere

existence of these impairments does not reveal the extent to which they limit [a

claimant’s] ability to work or undermine the ALJ’s determination in that regard.”

Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005).                    Ultimately, “[i]t is

[Butters’] burden to prove the existence of a severe impairment, and [he] must do

that by showing an impact on [his] ability to work.” Marra v. Colvin, 2013 U.S. Dist.

LEXIS 105669, *13-14, 2013 WL 3901655, *5 (M.D. Fla. 2013) (citing Bowen v.

Yuckert, 482 U.S. 137, 146 (1987)). Butters failed to do so here. Therefore, the ALJ

committed no reversible error by failing to explicitly list chronic headaches as a

separate impairment and adding it instead as part of the Butters’ TBI.

       C. Whether the ALJ Properly Considered the VA’s Disability Rating

       Butters next challenges the ALJ’s failure to consider the VA’s 2016

determination that he is “unable to secure or follow a substantially gainful



7
  See doc. 11 (citing R. 274 (TBI consult results notes indicating that “headaches are also
complaint” for Butters lasting 3-4 hours five times a week); R.276 (notes indicating that headaches
exacerbated likely by stress and Butters started on a trial on Naproxen 500mg); R. 284 (noting that
“war-related general examination indicated Butters’ reports of headaches); R. 327-379 (record
notes that Butters was actively taking Naproxen 500mg for inflammation and pain for headaches);
R. 351 (Butters’ neuro examination indicated “no numbness, no tingling, or weakness”); and R.
405 (Dr. Joana Hannah adjusts Butters’ medication with a new trial for his “very severe”
headaches)).


                                                12
occupation as a result of service-connected disabilities.” R. 153; doc. 11 at 17-18.

“[T]he findings of disability by another agency, although not binding on the
                                                  8
Secretary, are entitled to great weight.”             20 C.F.R. §§ 404.1504 and 416.904.

Indeed, “[i]t is not disputed that the VA’s ‘disability’ determination relies on

different criteria than the SSA’s determination. But that does not mean that the ALJ

can summarily ignore the VA’s determination nor give it ‘little weight.’” Brown-

Gaudet-Evans v. Comm’r of Soc. Sec., 673 F. App’x 902, 904 (11th Cir. 2016).

Relevant here, as to the VA’s determination of Butters’ disability, the ALJ only

noted that

       [t]he undersigned is mindful that the claimant has been found disabled
       by the Veteran’s administration and is currently receiving disability
       payments from that agency.           However, the Social Security
       Administration makes determinations of disability according to Social
       Security laws, therefore, while the VA determination has been
       considered, a determination of disability by another agency is not
       binding on this proceeding.

R. 24 (citing R. 152-157). Such generalized dismissals of agency determinations are

insufficient to demonstrate that the ALJ “seriously considered Plaintiff’s VA



8
 “20 C.F.R. §§ 404.1504 and 416.904 were amended in January 2017 to state that for claims filed
on or after March 27, 2017, the SSA would ‘not provide any analysis in [its] determination or
decision about a decision made by any other governmental agency or a nongovernmental entity
about whether [a claimant is] disabled, blind, employable, or entitled to any benefits.’” Elkins v.
Comm'r, Soc. Sec. Admin., No. 18-14020, 2019 WL 2172748, at *1 (11th Cir. May 20, 2019)
(quoting Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844,
5864, 5874 (Jan. 18, 2017)). “Because [Butters’] claim was filed and decided in [April 2016],
however, this amendment is not relevant to the claims that [Butters] has raised on appeal.” Id.


                                                13
disability rating.” Brown-Gaudet-Evans, 673 F. App’x at 904 (holding that “ALJ

erred by giving the VA’s determination ‘little weight’”). 9 Accordingly, remand is

warranted here. However, “on remand, the ALJ is not required to give the VA’s

disability determination controlling weight.” Brown-Gaudet-Evans, 673 F. App’x at

904. Rather, in making a determination of whether Butters is disabled, “the ALJ

must seriously consider and closely scrutinize the VA’s disability determination and

must give specific reasons if the ALJ discounts that determination.” Id. (emphasis

added).

       D. Whether the ALJ Properly Evaluated VA Psychiatrist Dr. Husain’s
          Medical Opinion

       Butters also argues that the ALJ erred by failing to acknowledge and state

what, if any, weight she gave to the report of Dr. Husain, a staff psychiatrist at the

VA, who conducted clinical video consultations and reviewed Butters’ medical

records. Doc. 11 at 18; R. 384-88. Dr. Husain opined that Butters “is not able to

work because of his flashbacks from the experiences while in combat and his distrust


9
  See also Adams v. Comm’r of Soc. Sec., 542 F. App’x 854, 857 (11th Cir. 2013) (holding that the
ALJ did not commit reversible error for failing to specify the weight given to the VA disability
determination only because the ALJ “expressly considered and closely scrutinized” the
determination); Passapera v. Comm’r of Soc. Sec., 2019 WL 1649962, at *3 (M.D. Fla. Apr. 1,
2019), report and recommendation adopted, 2019 WL 1643265 (M.D. Fla. Apr. 16, 2019)
(“treatment of a disability rating in this manner had been rejected by this Court and other courts in
the Eleventh Circuit”); Dunham v. Colvin, No. 2:15-cv-622-GMB, 2017 WL 253979, at * 3 (M.D.
Ala. Jan. 19, 2017) (finding reversible error when the ALJ gave the claimant’s 100% service-
connected disability rating “little weight” on the sole basis that the VA uses different criteria than
the SSA to determine disability).


                                                 14
of people in general,” “gets easily aggravated” and “feels depressed because of not

being able to work,” and has a “lack of energy” and “difficulty with attention.” R.

384. As Butters correctly notes, the ALJ made no reference or assigned any weight

to the opinion of Dr. Husain. The ALJ must give “substantial or considerable

weight” to the opinion of a treating physician “unless ‘good cause’ is shown,”10

Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (citing Lewis, 125 F.3d

at 1440, and must clearly articulate the reasons for not giving substantial or

considerable weight to a treating physician’s opinions, Winschel, 631 F.3d at 1179.

The ALJ failed to do so here, and her failure to explain the reasons for discounting

the opinions of Butters’ treating physicians precludes the court from determining

whether it is “possible that the ALJ considered and rejected [Dr. Husain’s] medical

opinions . . . without clearly articulated grounds for such a rejection.” Id. Therefore,

this matter is due to be remanded so that the ALJ may “explicitly consider and

explain the weight accorded to the medical opinion evidence.” Winschel, 631 F.3d

at 1179.




10
  “Good cause exists ‘when []: (1) [the] treating physician’s opinion was not bolstered by the
evidence; (2) evidence supported a contrary finding; or (3) [the] treating physician’s opinion was
conclusory or inconsistent with the doctor’s own medical records.’” Winschel v. Comm’r of Soc.
Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (quoting Phillips, 357 F.3d at 1241).

                                               15
       E. Whether the ALJ Properly Weighed Drs. Singleton and Waltz’s
          Medical Opinions

       Lastly, Butters challenges the ALJ’s determination to give the medical

opinions of Dr. Singleton11 “no weight” and Dr. Waltz “greater” than little weight.

Doc. 11 at 19-29; R. 24. Regardless of whether the ALJ properly discredited these

medical opinions, “the ALJ still committed reversible error by failing to state with

particularity the weight given to [Butters’] treating physicians, including Dr.

[Husain].” Fleming v. Comm’r, Soc. Sec. Admin., 550 F. App’x 738, 740–41 (11th

Cir. 2013). The court “must remand the case to the ALJ to give proper weight to all

of the medical opinions presented at the administrative hearing” and “decline[s] to

address the [proper weight given to Drs. Singleton and Waltz’s medical opinion]

presented on appeal because of the impact the first issue could have on the others

after a reassessment on remand.” Id.

       VI.    Conclusion

       Based on the foregoing, the court concludes that the ALJ’s determination is

not based on substantial evidence. Therefore, the Commissioner’s final decision is

REVERSED and REMANDED for the ALJ to make a disability determination

based on the medical record by properly considering Butters’ VA disability



11
  Butters notes that Dr. Roger Plamondon married and changed his name to Dr. Roger Singleton.
Thus, treatment notes from Drs. Roger Plamondon and Roger Singleton are from the same doctor.
Doc. 11-1, n.1.

                                             16
determination and the medical opinion of Drs. Husain, Singleton, and Waltz. A

separate order in accordance with the memorandum of decision will be entered.

      DONE the 30th day of July, 2019.

                                     ________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                       17
